Citation Nr: 1816162	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1. Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease (IHD) status post percutaneous transluminal coronary angioplasty (PTCA) with 3 stents prior to December 5, 2016 and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that granted service connection for ischemic heart disease with an initial evaluation of 10 percent effective January 25, 2011. The Veteran filed a Notice of Disagreement (NOD) in March 2012 and a Statement of the Case (SOC) was issued in November 2013.  The Veteran filed a timely Substantive Appeal (VA Form 9) in November 2013. A Supplemental Statement of the Case was issued in December 2016.

An April 2012 rating decision awarded a temporary total evaluation (100 percent) for treatment of a service-connected condition requiring convalescence from January 25, 2011 to April 30, 2011. An evaluation of 10 percent was then assigned, effective May 1, 2011. A subsequent December 2016 rating decision granted an increased evaluation of 60 percent for ischemic heart disease, effective December 5, 2016. However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in August 2016, at which time the Board remanded the claim for further development. The matter is once again before the Board for appellate consideration of the issue on appeal.


In a February 2018 appellate brief, the Veteran's representative asserted that the Veteran's service-connected conditions affect his ability to maintain substantially gainful employment, thereby expressing an intent on the part of the Veteran to file a claim for a total disability rating based on individual unemployability (TDIU).  Notably, the amended regulations, which became effective on March 24, 2015, and which now govern the filing of claims, are specific and require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57659 (Sept. 25, 2014).  In this regard, the Board observes that while the Veteran and his representative have attempted to couch the TDIU claim in terms of an extra-schedular TDIU due to the appealed increased rating claim for the service-connected ischemic heart disease, the information contained in their February 2018 brief speaks directly to several of the Veteran's service-connected conditions, if not all of them, as the basis for his being unemployed. Because the information provided in the February 2018 brief expresses an intent to file a TDIU claim based on the Veteran's service-connected conditions, and because the amended adjudication regulations prescribe specific requirements on how to file and complete a claim, once a claimant has expressed an intent to file a claim, this matter is referred to the agency of original jurisdiction (AOJ) for appropriate consideration in the first instance pursuant to the regulations governing the filing of claims, and will not be addressed as a part of the current appeal.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. Throughout the entire claims period, the record evidence is in relative equipoise as to whether the Veteran's ischemic heart disease is productive of a workload of 3 to 5 METs. 

2. Throughout the entire claims period, the Veteran's ischemic heart disease has not been shown to result in congestive heart failure, a workload of 3 METs or less, or a left ventricular dysfunction with an ejection fraction of less than 30 percent. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent rating, but not higher, for ischemic heart disease are met. 38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1 - 4.10, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

VA's duty to notify was satisfied by a letter in August 2011. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Further, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA medical records and examinations, hearing testimony, and statements from the Veteran and his representative have been obtained.  All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor his representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

As noted above, in August 2016, the Board remanded this matter to the AOJ for additional development, specifically to afford the Veteran a new examination. An examination with a medical opinion was provided in December 2016. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly, the Board finds that there has been substantial compliance with the August 2016 remand directives and no further remand is necessary.  See Stegall, supra; D'Aries, supra.  Thus, the Board finds that VA has fully satisfied the duty to assist. 

In summary, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudiced to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Increased Ratings 

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed her claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).


Ischemic Heart Disease

Service connection for ischemic heart disease status post percutaneous transluminal coronary angioplasty with 3 stents was granted in a September 2011 rating decision, at which a 10 percent rating was assigned, effective January 25, 2011. In an April 2012 rating decision, the Veteran was granted a temporary total evaluation because of the PTCA procedure for his service-connected IHD requiring convalescence from January 25, 2011 until April 30, 2011. A 10 percent evaluation was assigned thereafter, effective May 1, 2011. In a December 2016 rating decision, the Veteran was granted a 60 percent rating, effective December 5, 2016.

For the entirety of the appeal period, the Veteran's heart condition has been rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005. 

Under Diagnostic Code 7005, a 10 percent rating is warranted when there is a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required. 38 C.F.R. § 4.104, Diagnostic Code 7005. 

A 30 percent rating is warranted when there is a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. Id. 

A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; when there is a workload of greater than 3 METs, but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id. 

A 100 percent rating is warranted where there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Factual Background and Analysis

Prior to the current period on appeal, the Veteran underwent a procedure to place a stent in his heart. It is somewhat unclear from the record when this procedure was conducted. The Veteran reported that it was in 2003 and various other medical records have given a date of 2004 or 2006. Additionally, the Veteran's various diagnoses for coronary artery disease, unstable angina, and ischemic heart disease have variously been described as being diagnosed in 2003, 2004, and 2011 respectively. Nonetheless, it is undisputed that a stent procedure was conducted prior to 2011 and that the Veteran has the aforementioned diagnoses. 

In November 2010, the Veteran was seen by Dr. W.A. at Cardiology Associates of Northwest Indiana with complaints of shortness of breath and unspecified chest pain. Stress testing and an electrocardiogram (EKG) were performed. The Veteran exercised on a treadmill for 11 minutes and did not have chest pain during the procedure. The stress exercise was terminated because the target heart rate was achieved and the Veteran was fatigued. Maximal exercise stress EKG was negative for ischemia and arrhythmia. Further findings indicated that the left ventricle was normal and there was no transient dilation of the left ventricle. No myocardial defects were noted. Resting global Left ventricular ejection fraction (LVEF) was normal and LVEF was calculated at 59 percent. Regional wall motion was normal. The impression was no myocardial perfusion defect noted during rest and stress SPRCT imaging. Exercise stress EKG was negative for ischemia and hemodynamic response was normal. See November 2010 Private Treatment Record. 

In January 2011 the Veteran underwent a percutaneous transluminal coronary angioplasty during which two stents were placed. Preoperative diagnosis included chest pain/angina, dyspnea on exertion, and coronary artery disease status post coronary artery stenting. Postoperative diagnosis was coronary artery disease. LVEF was noted as 60 percent on the date of the procedure. See January 2011 Procedure Report. 

A Veterans Evaluation Services (VES) examination and Disability Benefits Questionnaire (DBQ) were completed in August 2011. The examiner noted complaints of chest pain beginning in 2005. The Veteran reported symptoms of angina, dyspnea, fatigue, and dizziness. The examiner noted a history of angioplasty/percutaneous coronary intervention with 3 stents in 2006, 2011. Heart size, rhythm, and sounds were normal. There was no history of congestive heart failure. The DBQ confirmed a diagnosis of ischemic heart disease and the need for continuous medication for the Veteran's condition. The examiner noted a history of PTCA with 3 stents with good results. The effect of the Veteran's condition on usual occupation and daily activities was noted to be limited endurance secondary to dyspnea, chest pain, and fatigue. The examiner indicated that a diagnostic exercise test had been conducted in November 2010 and showed a METs level of 12. He further noted that EKG and echocardiogram were conducted in November 2010 and a chest x-ray was performed in December 2010. LVEF was noted as between 59 and 60 percent and the examiner listed the date of the test as "11/4/11." The Board notes that this date is an obvious typo as the examination itself was conducted in August 2011. The Board however is unclear if this LVEF was recorded at the Veteran's November 4, 2010 visit with Dr. W.A. or at the time of his PTCA which was performed on January 4, 2011. In any event, the Board notes that an LVEF was not taken at the time of examination. See August 2011 Disability Benefits Questionnaire.

In the September 2011 rating decision on appeal, the RO assigned a 10 percent disability evaluation based on the Veteran's need for continuous medication for his heart condition and assigned an effective date of January 25, 2011, the date of his claim. 

In his March 2012 Notice of Disagreement, the Veteran disagreed with his initial evaluation noting that he believed the RO likely made its decision based upon a stress test taken before he underwent heart stent surgery in January 2011. He further noted that his heart condition and functional endurance had gotten much worse since then. 

The Veteran was afforded a VA Examination in February 2013. The examiner noted a history of percutaneous coronary intervention and reported that the Veteran's treatment plan included continuous medication in the form of Zocor, Effient, and Lisinopril. On cardiac functional assessment, the examiner noted that a diagnostic exercise test had been conducted and revealed a METs level of 12. The examiner noted that the most recent diagnostic exercise test had been conducted in November 2010. There was no evidence of cardiac hypertrophy or dilation. The most recent chest x-ray was performed in October 2010. The examiner noted LVEF of 59 percent based upon a November 2010 test. See February 2013 VA Examination. 

In his remarks, the examiner stated that chest pain resulted in the Veteran completing a normal TMT at 12 METs without chest pain or EKG/Thallium ischemia during the treadmill. In the face of continuing chest pain two months later, a coronary angio revealed critical coronary narrowing and 3 stents were placed. The examiner noted that the Veteran had remained asymptomatic. He was able to do a twice weekly aerobic workout for 40 minutes at a time, walk one mile and climb 1-2 flights without chest pain or cardiac symptoms. The examiner noted that even though the stress test and METs value predated his stenting by about two months, it still should be an accurate assessment of his cardiac limitation since the subsequent stenting, if anything should improve his exercise tolerance. He noted that current activity levels without angina were compatible with the level of 12 METs. Id.

A November 2013 SOC noted that the February 2013 examination showed the same results as the Veteran's first VA examination in August 2011 and that the findings of both examinations did not establish entitlement to a higher rating for the Veteran's heart condition. See November 2013 SOC.

A September 2015 statement from the Veteran's representative asserted that the February 2013 VA examination failed to use any current data in establishing the severity of the Veteran's heart condition, instead relying upon diagnostic test results that were taken before the Veteran's heart surgery and were approximately three years old at the time of the 2013 examination. Additionally, the representative contended that the November 2013 SOC failed to note or address that the February 2013 VA examiner used test results produced prior to the Veteran's January 2011 heart surgery. See September 2015 Statement of Accredited Representative. 

At his March 2016 hearing, the Veteran testified that his condition had worsened since his initial evaluation and at the time of the February 2013 VA examination. The Veteran testified that he experienced symptoms of chest pain and fatigue, noting that he got tired quickly and easily from everyday tasks such as bringing in groceries. He stated "whenever I do physical activity, it seems like I'm always tired...I could get chest pains." He further reported that he performed cardio exercise one to three times a week to strengthen his heart function at the direction of his physician who wanted him to achieve a heart rate up to or above 130. The Veteran asserted that he was often unable to get his heart rate past 100 without experiencing chest pain. He further indicated that such exercise was typically in the form of walking and not strenuous. He noted that he believed his first stent was placed in 2003 and was due to chest pains. He reported that he did not shovel snow but instead used a snow blower. However he continued to have chest pains and returned to the doctor. At the time the doctor told the Veteran that he did not believe it was his heart but to return if the pains continued. The Veteran returned to the doctor with chest pains and an angiogram was performed, leading to the placement of two additional stents. See March 2016 Hearing Transcript.

In August 2016, the Veteran's claim was remanded to obtain an updated VA examination as well as private treatment records identified by the Veteran at his March 2016 hearing. In pertinent part, the Board found that the February 2013 VA examiner did not conduct a stress test or imaging to evaluate the Veteran's current severity for his ischemic heart disease, but rather relied on a November 2010 stress test which showed a metabolic equivalent (METs) of 12 and an October 2010 imaging report which showed an ejection fraction between 59 and 60. The Board found that the opinion of the 2013 VA examiner was incomplete and required further clarification. See August 2016 Board Remand. 

The Veteran was afforded a VA examination in December 2016. The examiner rendered diagnoses of coronary artery disease (CAD) and unstable angina, both heart conditions that qualify within the generally accepted medical definition of ischemic heart disease. He further noted multiple angioplasties. The examiner stated that he had reviewed all of the Veteran's records and concluded that there was a progression in the Veteran's symptoms, but no change in his service-connected diagnosis. See December 2016 VA Examination.

In describing the veteran's medical history, the examiner noted an onset in 2003 with grabbing chest pain and difficulty breathing. He noted that the Veteran was taken to the hospital and had a stent put in. He reported that the condition had gotten progressively worse with symptoms including sharp chest pains and fatigue. He noted that the Veteran underwent two surgeries, one stent in 2004 and two stents in 2011. The Veteran required continuous medication for control of his heart condition and was noted to be taking Effient, a platelet control medication, and Atorvastin, a cholesterol and lipid control medication. Id.

The Veteran had no history of myocardial infarction, congestive heart failure, arrhythmia, pericardial adhesions, heart valve conditions, or infectious heart conditions. On physical examination, the Veteran had a heart rate of 52 with regular rhythm and normal heart sounds. Diagnostic testing showed no evidence of cardiac hypertrophy or cardiac dilatation. An echocardiogram showed LVEF of 65 to 70 percent with normal wall motion and wall thickness. The examiner conducted an interview-based METs test, noting that exercise stress testing was not required as part of the Veteran's current treatment plan and that this test was not without certain risks. The examiner reported symptoms during activity as fatigue and noted that based on the interview-based METs test, the Veteran had a METs level of 3-5 which has been found to be consistent with activities such as light yard work, mowing a lawn, and brisk walking. He indicated that the METs level provided was due solely to the Veteran's heart conditions. Id. 

In describing functional impact, the examiner reported that the Veteran gets fatigued with minor activity. In his remarks, the examiner noted that the METs testing, as opposed to the LVEF, better reflected the Veteran's current cardiac functional status. As rationale, he noted that the ejection fraction showed no disease but the METs showed what the Veteran can perform and was more consistent with what would be consistent with the need for 3 stent placements. Id.  

A December 2016 Supplemental Statement of the Case noted that treatment records from Dr. W.A. were obtained and reviewed but contained no current METs levels. Ejection fraction ranged from 50 to 60 percent. Records from Porter Regional Hospital noted an ejection fraction of 65 to 70 percent. 

In assessing the record evidence, for the entirety of the appeal period, the Board finds that the clinical signs and manifestations associated with the Veteran's ischemic heart disease more nearly approximate the criteria for a 60 percent schedular rating. In so finding, the Board affords the greatest probative value to the opinion of the December 2016 VA examiner. 

The Board finds that the findings and conclusions of the August 2011 VA examiner were based upon testing conducted in November 2011, two months prior to the Veteran's January 2011 placement of 2 stents. The examiner reported that the Veteran had symptoms of angina, dyspnea, fatigue, and dizziness and noted that the Veteran's occupation and daily activities would be effected by limited endurance secondary to dyspnea, chest pain, and fatigue. As the August 2011 examination relied upon diagnostic testing that was some ten months old, the Board affords this examination little probative value with regards to assessment of the severity of the Veteran's heart condition at that time. 

Similarly, the February 2013 VA examiner relied upon the same outdated test results in his assessment of the Veteran's condition. While he speculated that the Veteran's condition would have improved, if anything, based upon the January 2011 procedure, his examination included no contemporaneous testing to confirm this. Indeed, that was the very basis for the Board's December 2016 remand. At that time, the Board noted that the examiner commented that these tests, conducted two months before the initial diagnosis, over six months before the Veteran's stent procedure, and over two years before the current examination, were still reflective of the Veteran's current severity. He further commented that there was no reason to believe that the Veteran's condition would have worsened, and that it may have actually improved. No further rationale was given by the examiner as to why such old results were sufficient to reveal the Veteran's current severity for his disability, or why the Veteran's condition would have improved since the 2010 results. The examiner also noted that the Veteran remained asymptomatic and was able to do twice weekly aerobic workouts without chest pain or cardiac symptoms. It is unclear if this assessment was also based upon earlier reports or was reflective of the Veteran's report of symptoms at the February 2013 examination. If such assessment was indeed intended to speak to the Veteran's symptoms at the time of examination, it is in direct conflict with statements by the Veteran regarding his worsening condition and functional endurance. Given the reliance of the February 2013 VA examiner on outdated test results and his failure to provide an adequate rationale for the opinions offered in his evaluation, the Board affords little probative value to the February 2013 VA examination. 

By contrast, the December 2016 VA examiner conducted interview-based METs testing and incorporated the lay statements of the Veteran and his overall medical history into his assessment of the severity of the Veteran's IHD. Although he did not conduct LVEF testing, the examiner offered a reasoned explanation for why such testing was not appropriate in the case of this Veteran. Crucially, the December 2016 VA examiner indicated that the METs were the better assessment of the severity of the Veteran's functional status due solely to his heart disability. He noted that the ejection fraction showed no disease but the METs showed what the Veteran can perform and was more consistent with what would be consistent with the need for 3 stent placements. In addition to interpreting this statement as an estimate of the current severity of the Veteran's heart condition, the Board interpreted the statement to be inclusive of the cardiac functional status of the Veteran's heart condition throughout the appeal period. A METs evaluation "consistent with the need for 3 stent placements" implies that the Veteran's cardiac functional status was between 3 to 5 METs from the time he filed his appeal and was, in fact, one of the factors necessitating his January 2011 surgical intervention. Although LVEF has consistently been above 50 percent, the December 2016 VA examiner explained that such assessment was not reflective of the Veteran's actual cardiac function. If such a finding was true in the context of the December 2016 VA examination, the Board can infer that the LVEF score was not fully reflective of the degree of severity of the Veteran's heart condition throughout the appeal period.  Additionally, the examiner noted that the Veteran's condition had gotten progressively worse since onset. The Board further interprets such statement to be reflective of continual progression throughout the appeal period. 

The Board also affords considerable probative weight to the lay statements of the Veteran. The Veteran has consistently reported chest pain/angina, fatigue, and shortness of breath. While the Veteran is not competent to report an actual worsening of his heart condition, he is competent to report all of the aforementioned symptoms which are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has consistently reported experiencing these symptoms while engaging in the same types of activities such as blowing snow and bringing in groceries. Such reports are also consistent with the symptoms noted at the August 2011 VA examination and the December 2016 VA examination.  

Based on the foregoing, the Board finds the evidence of record reasonably supports a finding that the Veteran's ischemic heart disease has been productive of a workload of 3 to 5 METs resulting in dyspnea, fatigue, angina, and dizziness throughout the appeal period. Thus, resolving all reasonable doubt in the Veteran's favor, the Board determines that the clinical signs and manifestations associated with the Veteran's service-connected ischemic heart disease warrant a 60 percent schedular rating for the entire period on appeal.

To merit a disability rating of 100 percent, the next highest rating, requires evidence of chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104. The record before the Board does not establish that these requirements have been shown at any time during the appeal.

The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that as the Veteran has been diagnosed with ischemic heart disease, DC 7005 remains the most appropriate code under which to rate the service connected disability. See Butts v. Brown, 5 Vet. App. 532 (1993).


ORDER

Entitlement to an initial 60 percent rating, but not higher, for ischemic heart disease is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


